306 S.W.3d 439 (2009)
2009 Ark. 229
Roderick WILLIAMS, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 09-355.
Supreme Court of Arkansas.
April 23, 2009.
B. Kenneth Johnson, Monticello, for appellant.
No response.

MOTION TO BE RELIEVED AND FOR APPOINTMENT OF NEW COUNSEL
PER CURIAM.
Appellant Roderick Williams was convicted of capital murder and additional charges by a Desha County jury on September 26, 2008, and sentenced to life imprisonment and an additional term of years on other crimes. Counsel for appellant *440 is B. Kenneth Johnson. He filed a timely notice of appeal and designation of the record on October 23, 2008. An order of the Desha County Circuit Court granted the appellant an extension of time to file the record, found that appellant is indigent, and gave him permission to proceed in forma pauperis with his appeal. Johnson lodged the record on April 7, 2009. Appellant's brief is due on May 18, 2009.
On January 1, 2009, B. Kenneth Johnson took the bench as an elected circuit judge in the Tenth Judicial District and is precluded from practicing law by Canon 4G of the Arkansas Code of Judicial Conduct. He is asking this court to grant his motion to be relieved as counsel and to appoint new counsel to pursue this appeal on behalf of appellant.
We find that there is good cause to grant the motion to withdraw under Rule 16 of the Rules of Appellate Procedure and to appoint new counsel for appellant. We hereby appoint Adam L. Hopkins to represent Roderick Williams on appeal.
It is so ordered.